DETAILED ACTION
Status of Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
     obviousness or nonobviousness.

 	Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto et al. (US20130066264A1) hereinafter Matsumoto.
	Regarding claims 1-14, Matsumoto is drawn to a sugar-responsive gel. A sugar-responsive gel and an insulin administering device having a pKa more suitable for use in a body environment and capable of administering insulin more autonomously than before, when the glucose concentration increases, insulin can be released from a gel body in response thereto, and when the glucose concentration decreases, insulin release from the gel body can be suppressed (abstract and claims 1-10).
 	Matsumoto discloses in [0012]:
    PNG
    media_image1.png
    241
    169
    media_image1.png
    Greyscale
;



and discloses (in Fig. 2)):

    PNG
    media_image2.png
    276
    740
    media_image2.png
    Greyscale
;
 	Matsumoto discloses (in Fig. 3) (a monomer represented by the general formula (2))

    PNG
    media_image3.png
    155
    95
    media_image3.png
    Greyscale
.
 	Matsumoto discloses the gel composition comprising the phenylboronic acids monomer, a gelling agent and a crosslinking agent [0015], and discloses in FIG. 3, N-isopropylmethacrylamide (NIPMAAm) as a gelling agent, and N,N′-methylenebisacrylamide (MBAAm) [0072]
 	Matsumoto does not explicitly disclose one single embodiment of the gel composition as claimed.
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Matsumoto, to arrive at the instant invention. 
 	One of ordinary skill in the art would have been motivated to do so because Matsumoto discloses a gel composition (abstract) and discloses the monomers (Fig. 2; Fig. 3).  Further, one having ordinary still in the art would reasonably expect success in combining prior art elements according to known methods to yield predictable results, see MPEP 2141.
The Supreme Court has acknowledged:
When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation... 103 likely bars its patentability...if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill. A court must ask whether the improvement is more than the predictable use of prior-art elements according to their established functions......the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results (see KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 U.S. 2007) (emphasis added).

	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Pertinent Art Not Relied Upon
	Examiner highlights the reference Matsumoto et al. (WO2017069282A1 Machine Translation) as pertinent prior art but has not directly relied upon the teachings from the reference in this action. Matsumoto et al. is drawn to a stimulation-responsive gel composition (abstract), comprising wherein the gel composition is a glucose
concentration-responsive gel composition. [7] The device for drug delivery according to [6], wherein the glucose concentration-responsive gel composition is a copolymer gel composition containing a phenylboronic acid-based monomer as a monomer. [8] The copolymer gel composition is polymerized using N-isopropylmethacrylamide (NIPMAAm), phenylboronic acid-based monomer (AmECFPBA), and N, N'-methylenebisacrylamide (MBAAm) as a crosslinking agent. [7] The drug delivery device according to [7]. [9] The drug delivery device according to any one of [1] to [8], wherein the drug is insulin. [10] (pg. 3).

Conclusion
	No claims are allowed.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANGLONG N TRUONG whose telephone number is (571)270-0719.  The examiner can normally be reached on 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on 571-272-0623623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/QUANGLONG N TRUONG/Examiner, Art Unit 1615